                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CORNELIUS J. BENSON                         )
                                            )
v.                                          )        CASE NO:      1:05 CR 48
                                            )                      1:19-CV-283
UNITED STATES OF AMERICA                    )
                                            )
                                            )


                                   OPINION AND ORDER

       Cornelius Benson (“Benson”) has filed a Motion to Vacate pursuant to 28 U.S.C. §2255

[DE 92] as well as an Amended Petition [DE 94]. For the following reasons, both Benson’s Motion

and his Amended Petition will be DENIED.

                                 FACTUAL BACKGROUND

       On August 22, 2005, Benson was indicted on two counts: Count 1, armed bank robbery in

violation of 18 U.S.C. §2113(a) and (d); and Count 2, using a firearm during and in relation to a

crime of violence in violation of 18 U.S.C. §924(c). After a jury trial, Benson was convicted of

the armed bank robbery count, but not the §924(c) charge. The trial strategy invoked by Benson’s

counsel, and to which Benson agreed on the record, was to concede Benson’s participation in the

armed bank robbery, but to challenge the Government’s case as to Benson’s use of a firearm.

       Subsequently, Benson was deemed a career offender due to two prior armed bank robbery

convictions and the undersigned sentenced Benson to 285 months of imprisonment and 3 years of

supervised release. Benson appealed his conviction. On appeal, Benson’s appointed counsel

sought to withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Subsequently, in United States v. Benson, 219 Fed.Appx. 556 (7th Cir. 2007), the Seventh Circuit

Court of Appeals upheld his conviction and dismissed his appeal.


                                                1
       On June 24, 2019, twelve years post-appeal, Benson filed the present petition pursuant to

28 U.S.C. §2255 alleging vagueness regarding his supervised release conditions and requesting re-

sentencing. On July 11, 2019, Benson filed an amended petition adding claims of ineffective

assistance of counsel with respect to the jury instructions and the jury question at trial. The

Government moves to dismiss Benson’s § 2255 petition as untimely.

                                          DISCUSSION

       A § 2255 petition must be filed within one year of four possible dates: (1) the date the

judgment of conviction becomes final; (2) if the movant was prevented from making a motion by

unlawful government action, the date the obstacle is removed; (3) if the Supreme Court recognizes

a new right, the date on which the right is recognized and made retroactively applicable to cases

on collateral review; or (4) the date that the facts that support the claim could have been discovered

through the exercise of due diligence. 28 U.S.C. § 2255(f). Section 2255's “statute of limitations

defense is not jurisdictional” and can be equitably tolled. Holland v. Florida, 560 U.S. 631, 645,

649, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010) (alteration and quotation marks omitted); see also

Estremera v. United States, 724 F.3d 773, 775 (7th Cir.2013) (applying Holland to a § 2255

petition). To qualify for equitable tolling then, a petitioner must show: “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Holland, 560 U.S. at 649, 130 S.Ct. 2549 (quotation marks omitted).

Equitable tolling is “rare” and “reserved for extraordinary circumstances far beyond the litigant's

control that prevented timely filing.” Socha v. Boughton, 763 F.3d 674, 684 (7th Cir.2014)

(quotation marks omitted).

       Although clearly filed outside the one-year limitation period, Benson maintains the

deadline for his §2255 petition should be equitably tolled because he just recently learned of a case



                                                  2
involving supervised release conditions, United States v. Ray, 831 F.3d 431 (7th Cir. 2016).

However, even if the Court accepted the proposition, (which the Court does not) that Benson’s

lack of diligence in researching his conditions of release until now warranted equitable tolling, Ray

does nothing to aid him in his quest to have the supervised release conditions declared vague. Ray

did not hold that any specific condition is vague. Rather, it simply held that supervised release

conditions should not be amended while an appeal is pending. Id. at 439. Moreover, Benson has

provided no explanation whatsoever as to why it took him until 2019 to “become aware” of this

case.

        This said, the Government acknowledges that Benson can file a motion pursuant to 18

U.S.C. §3583(e)(2) to have his supervised release conditions reviewed. (Gov’t Response, at 7, fn.

1). Indeed, §3582(e)(2) authorizes the Court to “modify, reduce, or enlarge the conditions of

supervised release, at any time prior to the expiration or termination of the term of supervised

release.” Thus, should Benson believe that there is something improper regarding his conditions

of supervised release, he may present that to the Court.

        As for Benson’s allegations of ineffective assistance of counsel in his Amended Petition,

he is clearly outside the §2255 limitations period to present these claims. In the Opinion relating

to his appeal in 2007, the Seventh Circuit specifically advised Benson that his “ineffective

assistance claim is better suited to collateral attack, at which time a full record may be developed.”

Benson, 219 Fed.Appx. at 559-60. Despite this advice, Benson opted not to file a collateral attack

within the one year limitations period. Additionally, he has offered no explanation in his current

petition as to why he could not present his ineffective claims earlier nor has he demonstrated any

grounds to equitably toll the limitations period. Accordingly, Benson’s petition must be dismissed

as untimely.



                                                  3
                                         CONCLUSION

       For the reasons discussed, Benson’s §2255 motion [DE 92] and his Amended Petition [DE

94] will be DENIED and DISMISSED WITH PREJUDICE. The Court will CERTIFY any

appeal from this action would not be taken in good faith and would be totally frivolous. Benson

having failed to make a substantial showing of the denial of a constitutional right, a certificate of

appealability SHALL NOT ISSUE. 28 U.S.C. § 2253; Rule 22(b) of the Federal Rules of

Appellate Procedure.

Entered: This 21st day of October, 2019

                                                                     s/ William C. Lee
                                                                     United States District Court




                                                 4
